Exhibit 10.1

 

STOCK OPTION AGREEMENT dated as of              , 200  , between BED BATH &
BEYOND INC. (the “Company”) and                                (“you”).

 

1.  Option Grant.  The Company grants you an option (the “Option”) to purchase
up to           shares of the Company’s Common Stock at a price of $           
per share.  The Option is not exercisable now but becomes exercisable in
installments, which are cumulative, so that 20% of the number of shares
originally subject to the Option will vest and become exercisable on each of the
dates set forth on the Vesting Schedule below.

 

2.  The Plan.  The Option is entirely subject to the terms of the Company’s 2004
Incentive Compensation Plan (the “Plan”).  A description of key terms of the
Plan is set forth in the Prospectus for the Plan.

 

3.  Type of Option.  The Option is a nonqualified option, not an “incentive
stock option (ISO)” for U.S. tax purposes.

 

4.  Termination.  The Option terminates on the eighth (8th) anniversary of the
date of this Agreement and as otherwise provided in the Plan.  The Option will
immediately terminate upon your termination of employment or other service with
the Company and its Affiliates (as defined in the Plan), except that (i) if
termination is because of your death, Disability or Retirement (as those terms
are defined in the Plan), the portion of the Option that is vested and
unexercised as of such termination date (the “Vested Portion”) will remain
exercisable for one year following termination, and (ii) if termination is for
any other reason, excluding Cause (as defined in the Plan), the Vested Portion
will remain exercisable for 90 days after termination, although in all cases the
Option will never be exercisable after the eighth (8th) anniversary of this
Agreement.  Upon termination for Cause, the entire option (including any Vested
Portion) terminates immediately.  You will not be deemed to have experienced a
termination of employment or other service until you no longer serve as either
of (i) an employee of, or consultant to, the Company or its Affiliates, or (ii)
a Director (as defined in the Plan).

 

5.  Exercise.  You may exercise the Option by delivering to the Company your
signed, written notice of the number of shares to be purchased by your exercise,
together with the full purchase price.  Payment may be made by certified check,
bank draft or money order payable to the order of the Company or, if permitted
by the committee that administers the Plan (the “Committee”), through a
broker-assisted cashless exercise or otherwise.  The Committee may require you
to pay any applicable withholding taxes.

 

6.  Transfer Restriction.  Unless otherwise permitted by the Committee, the
Option is non-transferable, except that, in the event of your death, it may be
transferred by will or the laws of descent and distribution.  Only you (or your
guardian or legal representative) may exercise the Option.

 

1

--------------------------------------------------------------------------------


 

7.  Notice.  Any notice or communication to the Company concerning the Option
must be in writing and delivered in person, or by United States mail, to the
following address (or another address specified by the Company):

 

Bed Bath & Beyond Inc.

Finance Department – Stock Administration

650 Liberty Avenue

Union, New Jersey 07083

 

 

BED BATH & BEYOND INC.

 

 

By:

 

 

 

 

Co-Chairman of the Board of Directors or

Optionee

 

Chief Executive Officer

 

 

 

 

 

 

 

VESTING SCHEDULE

 

The date of grant of this Option is the date of this Agreement, as first written
above.

 

Total Option Grant:                shares

 

Date on Which Installment First
Vests and Becomes Exercisable

 

Number of Shares in Installment

 

2

--------------------------------------------------------------------------------